Citation Nr: 0608357	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-26 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than November 19, 
2002, for the award of a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from February 1982 to April 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 RO decision which 
granted a TDIU rating, effective December 10, 2002.  An 
August 2003 RO decision granted an earlier effective date of 
November 19, 2002, for the TDIU rating.  

The Board notes that in a statement received in December 
2002, the veteran raised the issue of whether there was clear 
and unmistakable error in a May 1987 RO decision that denied 
a TDIU rating.  That issue is not before the Board at this 
time.  


REMAND

The RO has not specifically considered the veteran's claim of 
clear and unmistakable error in a May 1987 RO decision that 
denied a TDIU rating.  The Board finds that the issue of 
entitlement to an effective date earlier than November 19, 
2002, for the award of a TDIU rating is inextricably 
intertwined with the issue of whether there was clear and 
unmistakable error in a May 1987 RO decision that denied a 
TDIU rating.  

The Board observes that the appropriate remedy where a 
pending claim is inextricably intertwined with a claim 
currently on appeal is to remand the claim on appeal pending 
the adjudication of the inextricably intertwined claim.  See, 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Additionally, the Board notes that there is no specific 
indication in the record that the RO has considered whether a 
December 1989 statement from the veteran should be considered 
as a claim for a TDIU rating.  The statement includes a 
reference by the veteran to being considered as "100 percent 
unemployable" and being unable to work due to his service-
connected disabilities.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes 
adjudicating the issue of whether there was clear and 
unmistakable error in a May 1987 RO decision that denied a 
TDIU rating and re-adjudicating the issue of entitlement to 
an effective date earlier than November 19, 2002, for the 
award of a TDIU rating.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2005).  

Accordingly, these issues are remanded for the following:  

1.  As the claim concerning whether there 
was clear and unmistakable error in a May 
1987 RO decision that denied a TDIU rating 
is deemed to be "inextricably 
intertwined" with the issue on appeal, 
ensure that the notification requirements 
set forth at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159, are fully satisfied as to 
that issue.  

2.  Thereafter, adjudicate the issue of 
whether there was clear and unmistakable 
error in a May 1987 RO decision that 
denied a TDIU rating.  The veteran and his 
representative should be notified of any 
decision and of his appellate rights.  If 
a timely notice of disagreement is filed, 
the veteran should be furnished a 
statement of the case and provided the 
requisite period of time for a response.  

3.  After completion of the above, review 
the claim for an effective date earlier 
than November 19, 2002, for the award of a 
TDIU rating (to include whether a December 
1989 statement from the veteran should be 
considered a claim for a TDIU rating).  If 
the claim is denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


